[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff herein has on November 24, 1997 filed a Request to Amend his complaint to which the defendants have objected.
The basis for their objection is that the plaintiff has never replied to their Request to Revise filed February 6, 1997. The defendants have filed a Motion for Non-Suit dated October 3, 1997 based on the plaintiff's failure to comply with the Request to Revise. This Motion was denied on November 24, 1997.
The defendant has to date failed to respond to the Request to Revise. In what appears to be an effort to preserve his prayer for money damages and attorney's fees he has added a CUTPA count to his proposed amended complaint.
It should be noted that the initial Request to Revise was filed on February 6, 1997. The only response by the plaintiff is his Request to Amend filed some nine months later.
Should the plaintiff be allowed to amend his complaint some nine months later after having failed to comply or respond to the defendant's Request to Revise? It appears to the court that the Request to Amend the complaint by the plaintiff is an effort, although belated, to circumvent compliance with the Request to Revise.
Section 149 of the Connecticut Practice Book reads in its pertinent part as follows:
    ". . . ., and such request shall be deemed to have been automatically granted by the court on the date of filing and shall be complied with by the party to whom it is directed within 30 days of the date of filing the same unless within 30 days of such filing the person to whom it is directed shall file objection thereto."
The plaintiff has not within the prescribed 30 day period either filed his revision nor has he objected to the Request to Revise. Pursuant to the language of § 149, the plaintiff is then required to comply with the Request to Revise. CT Page 1050
As previously indicated herein, the plaintiff has some nine months later attempted to avoid compliance with § 149 by filing his Request to Amend pursuant to § 176 (c) of the Rules of Practice. Section 176 (c) however states that; "The court may restrain such amendment so far as may be necessary to compel the parties to join issue in a reasonable time for trial."
The plaintiff's Request to Amend is hereby denied and he is directed to comply with the defendant's Request to Revise within two weeks otherwise the court will entertain a Motion for Non-Suit by the defendant.
THE COURT Curran, J.,